
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


ADDENDUM

    THIS ADDENDUM ("Addendum") dated the 13th day of December, 2001, supplements
the Transportation Agreement dated as of January 10, 2001, as amended (the
"Agreement") between The United States Postal Service ("USPS") and Federal
Express Corporation ("FedEx").

Preamble

    WHEREAS, USPS and FedEx entered into the Agreement in order to provide for
the transportation of certain Products (as such term is defined in the
Agreement);

    WHEREAS, USPS has an immediate need for the transport of Product over and
above the Minimum Guaranteed Volumes transported pursuant to the Agreement;

    WHEREAS, FedEx is willing to transport such Product subject to the terms and
conditions set forth in this Addendum;

    NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Addendum, the parties agree as follows:

    1.  For purposes of this Addendum, all capitalized terms used as defined
terms and not otherwise defined in this Addendum shall have meanings set forth
in the Agreement. In addition to the foregoing, the following terms shall have
the following meanings:

    "Aggregate Volume Fill Commitment" shall be an amount equal to [*] of the
sum of Combined Committed Volumes for the Schedule Blocks during the Interim
Period.

    "Billable Weekday Volume" means the greater of the actual Mid-Week Volume
tendered by USPS to FedEx during the Schedule Period other than Volume Fill
tendered and identified pursuant to Section 5 of this Addendum or [*] of the
aggregate Daily Mid-Week Volume Commitment for the Schedule Period.

    "Billable Weekend Volume" means the greater of the actual Weekend Volume
tendered by USPS to FedEx during the Schedule Period other than Volume Fill
tendered and identified pursuant to Section 5 of this Addendum or [*] of the
aggregate Daily Weekend Volume Commitment for the Schedule Period.

    "Combined Committed Volumes" means the Daily Mid-Week Volume Commitment
multiplied by the applicable number of Operating Days plus the Daily Weekend
Volume Commitment multiplied by the applicable number of Operating Days. The sum
of such two amounts shall be divided by the applicable number of Operating Days.

    "Daily Mid-Week Volume Commitment" means the daily volume committed for
transport during the Day Turn Operations on Tuesday through Friday of a week for
a Schedule Period other than the Volume Fill.

    "Daily Weekend Volume Commitment" means the volume committed for transport
during the Day Turn Operations on Saturday and Sunday of a week other than the
Volume Fill.

    "Interim Period" means the period commencing December 31, 2001 and
terminating on October 27, 2002.

    "Mid-Week Volume" means volume transported during the Day Turn Operations on
Tuesday through Friday of a week for a Schedule Period.

    "Operating Day" means any day other than a Monday or a FedEx Holiday.

    "Schedule Block Volume Fill Commitment" means the amount of Volume Fill to
which USPS commits during any Schedule Block in accordance with Section 5(a) of
this Addendum.

--------------------------------------------------------------------------------

    "Target Volume Fill Commitment" means [*] of the amount of the Combined
Committed Volumes for a Schedule Block.

    "Volume Fill" means the additional volume to which USPS commits pursuant to
the provisions of Section 5 of this Addendum. This volume is in addition to the
Daily Mid-Week Volume Commitment and the Daily Weekend Volume Commitment set
forth in Section 2 of this Addendum.

    "Volume Fill Commitment Market Lanes" means those Market Lanes which USPS
designates for the tender of Volume Fill as described in Section 5(a) of this
Addendum.

    "Weekend Volume" means volume transported during the Day Turn Operations on
Saturday and Sunday of a week.

    2.  (a)  The Committed Volume and the Committed Volume Schedule to be in
effect during the Day-turn Operations for the Interim Period will be in
accordance with the Section 2(b) below. For each Schedule Period during the
Interim Period, the final Committed Volume Schedule will be determined in
accordance with the provisions of Sections 3.3.0, 3.5.0 and 3.6.0 of the
Operating Specifications, taking into account the modification to 3.3.0 as
further described in Section 5 below which shall be effective during the Interim
Period. So long as the Volumes requested by USPS are in accordance with the
chart in Section 2(b) below, FedEx shall be obligated to transport the amount
requested. Except as provided in Section 2(c) below, in no event during the
Interim Period shall FedEx be required to accept more than the maximum volumes
set forth in Section 2(b) below. Unless the parties otherwise mutually agree,
the tender times and the market service commitment time set forth in Attachment
1 to the Agreement shall apply for each Schedule Period during the Interim
Period.

      (b)  During the Interim Period (i) the Daily Weekend Volume Commitment
shall be [*] which amount shall escalate in accordance with Section 11.1 of the
Agreement and (ii) the minimum Daily Weekday Volume Commitment and the maximum
Daily Weekday Volume Commitment shall be as set forth in the following table:

    [*]

            If FedEx agrees to accept for transport an amount in excess of the
maximum volumes for the offshore locations indicated above, FedEx will transport
such excess volume to the appropriate destination within [*] after the Market
Service Commitment Time provided for in Attachments 1 and 2 to Exhibit A and the
Market Service Commitment Time for each such shipments shall be adjusted
accordingly. If FedEx is unable to transport the excess volume to such
destination by such adjusted Market Service Commitment Time, FedEx shall tender
such excess volume to the gateway for the destination not later than the
adjusted Market Service Commitment Time. The gateway locations for the following
destinations are:

    [*]

      (c)  The parties agree that USPS may tender, and FedEx must transport, up
to [*] of the Committed Volume at any origin location on any weekday or weekend
Operating Day during any Schedule Block of the Interim Period.

      (d)  Notwithstanding the provisions of Exhibit B of the Agreement, during
the Interim Period FedEx will invoice USPS for the non-fuel transport portion of
the Day System pricing at the rates provided below:

    [*]

    3.  USPS agrees that FedEx may tender not less than [*] of the Saturday
volume on Saturday and not less than [*] of the Saturday volume by noon Sunday
(local time at the destination market) to USPS with the remainder not later than
the Sunday tender times set forth in Attachment 1 to the

2

--------------------------------------------------------------------------------

Agreement. The parties shall cooperate in good faith to identify those USPS
locations where the distribution pattern described in this paragraph will
minimize inefficiencies in each organization.

    4.  USPS and FedEx agree that notwithstanding the provisions of Section 11.2
of the Agreement, during the Interim Period the monthly billed volume will be
computed on the following basis: [*]

    5.  (a)  The parties agree that in addition to the Mid-Week Volume
Commitment and Weekend Volume Commitment, USPS shall during the Interim Period
provide Volume Fill of not less than the Aggregate Volume Fill Commitment.
Following USPS' submission of the Schedule Period Request Forecast pursuant to
the provisions of Section 3.3.0 of the Operating Specifications, during the
Interim Period, FedEx shall [*]

      (b)  If the USPS tenders an amount of Volume Fill up to the Schedule Block
Volume Fill Commitment in any Schedule Block (as measured by a comparison of the
Volume Fill Commitment Market Lanes to actual performance) the amount shall be
credited towards the Aggregate Volume Fill Commitment. If at the close of the
Interim Period (notwithstanding the extension of such period pursuant to
Section 7 below) the sum of the respective Schedule Block Volume Fill
Commitments is less than the Aggregate Volume Fill Commitment the amount of such
deficiency shall be billed by FedEx to USPS at the [*] rates at the time of the
submission of the invoice for the last Schedule Block; provided, however, if
FedEx shall have failed during the Interim Period to provide a list of excess
capacity equal to not less than [*] of the sum of Combined Committed Volumes,
USPS' Aggregate Volume Fill Commitment shall be reduced by [*]. The billing for
such deficiency shall be treated as a Supplemental Charge pursuant to Exhibit C
of the Agreement.

      (c)  FedEx shall invoice USPS for the Schedule Block Volume Fill
Commitment at [*] rates. Any amount of Volume Fill provided by USPS which
exceeds the Schedule Block Volume Fill Commitment shall be invoiced at the [*]
pursuant to Section 2(d) of this Addendum.

    6.  The parties shall meet to develop a mutually agreed process for billing
the amounts provided for in this Addendum. If for any reason the parties cannot
come to a mutually agreeable process, the amounts will be billed in accordance
with the supplemental billing process provided for in the Agreement until a
process is developed.

    7.  USPS shall have the right prior to July 1, 2002 to request that the
Interim Period be extended to the end of the Term of the Agreement. If FedEx, in
its sole discretion, agrees to such extension, the volume commitments and the
rates provided for in this Addendum (as adjusted in accordance with Section 11.1
and Exhibit B of the Agreement) shall remain in effect for the period of such
extension.

    8.  Except as amended by this Addendum, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all respects.

    9.  If any provision of this Addendum conflicts with any provision of the
Agreement, the provision in the Agreement shall govern unless otherwise provided
for in this Addendum.

3

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have signed this Addendum in duplicate, one
for each of the Parties, as of December 13, 2001.

  THE UNITED STATES POSTAL SERVICE
 
By:
 
/s/ J. DWIGHT YOUNG         

--------------------------------------------------------------------------------

  Title:   Manager,
National Mail Transportation Purchasing
 
FEDERAL EXPRESS CORPORATION
 
By:
 
/s/ PAUL J. HERRON         

--------------------------------------------------------------------------------

  Title:   Vice President,
Postal Transportation Management

*BLANK SPACES CONTAINED CONFIDENTIAL INFORMATION WHICH HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1

